DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (US Pub. No. 2017/0323173 A1) in view of Von Ahn et al. (US Pub. No. 2010/0031330 A1).
Regarding claim 1, Hall discloses, a ledger recognition system comprising: a headquarter server configured to recognize handwritten characters described in a ledger by a user; (See Hall ¶36, “The check deposit device 211, the third party system 260, and the financial institution system 240 each includes a computer system, server, multiple computer systems and/or servers or the like. … which in some embodiments 
includes a one or more OCR engine applications 250.”)
a system terminal including an image scanner for reading the handwritten characters filled out in the ledger by the user; and a public telecommunication network which allows the headquarter server and the system terminal to be communicably connected with each other, (See Hall ¶39, “The check deposit device 211 includes a communication device 212 and an image capture device 215 (e.g., a camera) communicably coupled with a processing device 214, which is also communicably coupled with a memory device 216.  The processing device 214 is configured to control the communication device 212 such that the check deposit device 211 communicates across the network 230 with one or more other systems.”)
wherein the headquarter server includes a handwritten character recognition unit where the handwritten character recognition unit receives the image data of the ledger read by the image scanner from the system terminal, (See Hall ¶41, “In some embodiments, the capture application 220, the online banking application 221, and the transaction application 270 interact with the OCR engines 250 to receive or provide financial record images and data, detect and extract financial record data from financial record images, analyze financial record data, and implement business strategies, transactions, and processes.”)
Hall discloses the above limitations but for OCR of financial images but he fails to disclose error correction using multiple OCR programs. 
However Von Ahn discloses, recognizes the handwritten characters written by the user in the image data of the received ledger in accordance with at least two types of OCR recognition programs having different algorithms, (See Von Ahn ¶68, “Step 52 includes converting the electronic representation of the image of the document into an electronic representation of characters of the document.  The may be done, for example, with conventional OCR techniques.  In some embodiments, the step of converting is performed more than one time using different OCR techniques.”)
determines the handwritten characters described in the ledger with respect to a part of the handwritten characters where recognition results in accordance with the OCR recognition programs agree with each other, (See Von Ahn ¶72, “Step 58 includes designating at least one portion of the electronic representation of the characters of the document as having a known answer based on the measurement representative of the confidence that the electronic representation of the characters of the document accurately corresponds to the document.”)
and sets a part of the handwritten characters where the recognition results by the OCR recognition programs do not agree with each other as an object of correction processing.  (See Von Ahn ¶69, “For example, when more than one OCR technique is used in step 52, the different OCR techniques will sometimes produce a different character or combination of characters for the same portion of the image.  In one embodiment of the invention, when one or more different characters are produced, that portion of the text is identified as being "not known".”
Further see Von Ahn ¶78, “Step 60 includes providing the input from the user relative to the read part of the challenge as the electronic representation of the corresponding image of the document.  In other words, the unknown output from the OCR process can be replaced with a "known" answer.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the OCR correction using multiple OCR techniques and correction by a user as suggested by Von Ahn to Hall’s OCR of financial record images using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is to ensure that all the information in the financial record is accurately recognized.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (US Pub. No. 2017/0323173 A1) in view of Von Ahn et al. (US Pub. No. 2010/0031330 A1) and in further view of Wei et al. (US Pub. No. 2013/0121581 A1).
Regarding claim 2, Hall and Von Ahn disclose, the ledger recognition system according to claim 1, but they fail to disclose the following limitations.
However Wei discloses, wherein the handwritten character recognition unit is configured to perform number determination processing where numbers are extracted from the handwritten characters described in the ledger, (See Wei ¶25, “The step 101 is to recognize a detected character image to obtain initial character information corresponding to the character image.” Further see Wei ¶26, “Particularly the initial character information obtained through image recognition technical can include letters, digits and other characters. “)
and a part of the numbers which cannot be discriminated in the respective recognition results obtained in accordance with the OCR recognition programs is determined by analyzing a characteristic of the number handwritten by the user.  (See Wei ¶58, “it is determined whether the initial character information corresponding to the recognized character image is a confusable character, and in the case that the initial character information is determined as a confusable character, the number of changes in gradient corresponding to the character image is calculated, and then the final character information in the character image can be known conveniently from the number of changes in gradient to thereby recognize more accurately the correct character information corresponding to the character image and lower effectively the possibility of recognizing the character image wrongly due to the confusable character,.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the correction of numbers based on gradient characteristics as suggested by Wei to Hall and Von Ahn’s OCR of financial records using known engineering techniques, with a reasonable expectation of success. The motivation for doing so as disclosed by Wei is in to “thereby recognize more accurately the correct character information corresponding to the character image and lower effectively the possibility of recognizing the character image wrongly due to the confusable character.”

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (US Pub. No. 2017/0323173 A1) in view of Von Ahn et al. (US Pub. No. 2010/0031330 A1) and in further view of Calman (US Pub. No. 2008/0294514 A1)
Regarding claim 3, Hall and Von Ahn disclose, the ledger recognition system according to claim 1, but they fail to disclose the following limitations.
However Calman discloses, wherein the handwritten character recognition unit is configured to perform first user name correction processing where a user name which corresponds to a bank name, a branch name, a subject and an account number described in the ledger and determined as recognition results respectively obtained in accordance with the OCR recognition programs is acquired based on the bank name, the branch name, the subject and the account number, (See Calman ¶28, “Customer check images are captured for deposit at a merchant workstation S1.  The captured images may be temporarily stored for use later S2.  The images may be passed to recognition software S3.  Recognition routines and/or algorithms on the merchant workstation may be used to interrogate each of the images S4.  A confidence score for customer data in each interrogated image is determined S5.” Where a check will inherently include the bank, user name, subject, and account number.)
and the acquired user name and a user name included in the image data determined as recognition results respectively obtained in accordance with the OCR recognition programs are compared with each other for correcting the user name included in the image data determined as recognition results respectively obtained in accordance with the OCR recognition programs. (See Calman ¶31, “Moreover, the merchant may extract the customer data from the database S11 and use the workstation to compare the customer data with previously stored customer data S40.  This allows the merchant to identify if a check has been received from a customer with a new name S41.  The customer bank account number on the check may be the same for the two checks (currently received and previously stored), but a name on each check may be different. … If the merchant has set up the workstation to not automatically update a customer name if a change is detected, a request to the customer may be sent asking the customer to verify the name change detected on the most recently received check S44.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the correction of a check’s name identified using bank info and account number when it does not match the previous name as suggested by Calman to Hall and Von Ahn’s OCR of financial records using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is to correct name is on the check if there is any name change.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (US Pub. No. 2017/0323173 A1) in view of Von Ahn et al. (US Pub. No. 2010/0031330 A1) and in further view of Masaaki et al. (JP 2003-3312 A) [See Translation].
Regarding claim 4, Hall and Von Ahn disclose, the ledger recognition system according to claim 1, but they fail to disclose the following limitations.
However Masaaki discloses, wherein the handwritten character recognition unit is configured to perform second user name correction processing where the handwritten character recognition unit extracts Japanese reading syllabary based on Chinese character recognition of a user name described in the ledger and determined as recognition results respectively obtained in accordance with the OCR recognition programs, and corrects the user name by comparing the extracted Japanese reading syllabary and the user name determined as the recognition results respectively obtained in accordance with the OCR recognition programs with each other. (See Masaaki ¶33, “The fig. 1, a first embodiment of the present invention an error correction system 1 character recognition due to the configuration of Fig. An error correction system of the present embodiment character recognition, and Japanese Kanji, Japanese kana and notation, a character recognition device 1, Japanese kana-kanji notation set of character recognition device 1 described and recognized by the error is corrected depending on the result of a character and a character recognition error correction device 100,. Furthermore, the first embodiment of the present invention 1, for example, application of such character recognition of the address column handwrite slip is assumed.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the OCR correction of kana-kanji corresponding names as suggested by Masaaki to Hall and Von Ahn’s OCR  using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order accurately recognize Japanese and Chinese names that correspond to each other.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (US Pub. No. 2017/0323173 A1) in view of Von Ahn et al. (US Pub. No. 2010/0031330 A1) and in further view of Rai et al. (US Pub. No. 2017/0076114 A1).
Regarding claim 5, Hall and Von Ahn disclose, the ledger recognition system according to claim 1, but they fail to disclose the following limitations.
However Rai discloses, wherein plural types of ledger layouts are preliminarily registered in the headquarter server, (See Rai ¶54, “The one or more cheque templates may be stored in a non-transitory computer readable storage medium associated with the cheque masking engine over the computer network.”)
and the headquarter server is configured to specify a ledger layout based on image data of the ledger among the plural types of ledger layouts, (See Rai ¶72, “the geometric template selection method may be performed based on comparison of the cheque image with the one or more cheque templates stored in the template database 512.  The comparison may be performed based on matching a bank and/or a financial institution information associated with the cheque image with a bank and/or a financial institution related information associated with the one or more cheque template.  The bank and/or the financial institution information may be obtained based on the metadata associated with the cheque image and one or more cheque templates.”
Further see Rai ¶53, “In one or more embodiments the metadata associated with the cheque image may be, but not limited to date and time of cheque deposit, a camera/scanner information used for scanning the cheque image, a depositor name, face value of a cheque, a cheque number, a routing number, a branch code, and a day-wise serial number of the cheque.”)
to extract the handwritten characters written by the user from a fill-out column of the specified ledger layout in which first user information, second user information and amount-of-money information of the specified ledger layout is filled out, and to recognize the handwritten characters written by the user in accordance with the OCR recognition programs.  (See Rai ¶72,  “In another embodiment, the bank/financial institution information may be extracted from the cheque image and/or one or more cheque templates through a character recognition technique but not limited to an Optical Character Recognition (OCR) technique.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the identify a check template using associated metadata and doing OCR on the check as suggested by Rai to Hall and Von Ahn’s OCR of financial records using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to accurately store or display a check in the correct format.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (US Pub. No. 2017/0323173 A1) in view of Von Ahn et al. (US Pub. No. 2010/0031330 A1) in view of Wei et al. (US Pub. No. 2013/0121581 A1) and in further view of Calman (US Pub. No. 2008/0294514 A1).
Regarding claim 6, Hall, Von Ahn, Wei, and Calman disclose, the ledger recognition system according to claim 2, wherein the handwritten character recognition unit is configured to perform first user name correction processing where a user name which corresponds to a bank name, a branch name, a subject and an account number described in the ledger and determined as recognition results respectively obtained in accordance with the OCR recognition programs is acquired based on the bank name, the branch name, the subject and the account number, and the acquired user name and a user name included in the image data determined as recognition results respectively obtained in accordance with the OCR recognition programs are compared with each other for correcting the user name included in the image data determined as recognition results respectively obtained in accordance with the OCR recognition programs.  (See the rejection of claim 3 as it equally applicable for claim 6 as well.)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (US Pub. No. 2017/0323173 A1) in view of Von Ahn et al. (US Pub. No. 2010/0031330 A1) in view of Wei et al. (US Pub. No. 2013/0121581 A1) and in further view of Masaaki et al. (JP 2003-3312 A) [See Translation].
Regarding claim 7, Hall, Von Ahn, Wei, and Masaaki disclose, the ledger recognition system according to claim 2, wherein the handwritten character recognition unit is configured to perform second user name correction processing where the handwritten character recognition unit extracts Japanese reading syllabary based on Chinese character recognition of a user name described in the ledger and determined as recognition results respectively obtained in accordance with the OCR recognition programs, and corrects the user name by comparing the extracted Japanese reading syllabary and the user name determined as the recognition results respectively obtained in accordance with the OCR recognition programs with each other.  (See the rejection of claim 4 as it equally applicable for claim 7 as well.)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (US Pub. No. 2017/0323173 A1) in view of Von Ahn et al. (US Pub. No. 2010/0031330 A1) in view of Calman (US Pub. No. 2008/0294514 A1) and in further view of Masaaki et al. (JP 2003-3312 A) [See Translation].
Regarding claim 8, Hall, Von Ahn, Calman, and Masaaki disclose, the ledger recognition system according to claim 3, wherein the handwritten character recognition unit is configured to perform second user name correction processing where the handwritten character recognition unit extracts Japanese reading syllabary based on Chinese character recognition of a user name described in the ledger and determined as recognition results respectively obtained in accordance with the OCR recognition programs, and corrects the user name by comparing the extracted Japanese reading syllabary and the user name determined as the recognition results respectively obtained in accordance with the OCR recognition programs with each other.  (See the rejection of claim 4 as it equally applicable for claim 8 as well.)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (US Pub. No. 2017/0323173 A1) in view of Von Ahn et al. (US Pub. No. 2010/0031330 A1) in view of Wei et al. (US Pub. No. 2013/0121581 A1) and in further view of Rai et al. (US Pub. No. 2017/0076114 A1).
Regarding claim 9, Hall, Von Ahn, Wei, and Rai disclose, the ledger recognition system according to claim 2, wherein plural types of ledger layouts are preliminarily registered in the headquarter server, and the headquarter server is configured to specify a ledger layout based on image data of the ledger among the plural types of ledger layouts, to extract the handwritten characters written by the user from a fill-out column of the specified ledger layout in which first user information, second user information and amount-of-money information of the specified ledger layout is filled out, and to recognize the handwritten characters written by the user in accordance with the OCR recognition programs. (See the rejection of claim 5 as it equally applicable for claim 9 as well.)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (US Pub. No. 2017/0323173 A1) in view of Von Ahn et al. (US Pub. No. 2010/0031330 A1) in view of Calman (US Pub. No. 2008/0294514 A1) and in further view of Rai et al. (US Pub. No. 2017/0076114 A1).
Regarding claim 10, Hall, Von Ahn, Calman, and Rai disclose, the ledger recognition system according to claim 3, wherein plural types of ledger layouts are preliminarily registered in the headquarter server, and the headquarter server is configured to specify a ledger layout based on image data of the ledger among the plural types of ledger layouts, to extract the handwritten characters written by the user from a fill-out column of the specified ledger layout in which first user information, second user information and amount-of-money information of the specified ledger layout is filled out, and to recognize the handwritten characters written by the user in accordance with the OCR recognition programs.  (See the rejection of claim 5 as it equally applicable for claim 10 as well.)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (US Pub. No. 2017/0323173 A1) in view of Von Ahn et al. (US Pub. No. 2010/0031330 A1) in view of Masaaki et al. (JP 2003-3312 A) [See Translation] and in further view of Rai et al. (US Pub. No. 2017/0076114 A1).
Regarding claim 11, Hall, Von Ahn, Masaaki, and Rai disclose, the ledger recognition system according to claim 4, wherein plural types of ledger layouts are preliminarily registered in the headquarter server, and the headquarter server is configured to specify a ledger layout based on image data of the ledger among the plural types of ledger layouts, to extract the handwritten characters written by the user from a fill-out column of the specified ledger layout in which first user information, second user information and amount-of-money information of the specified ledger layout is filled out, and to recognize the handwritten characters written by the user in accordance with the OCR recognition programs.  See the rejection of claim 5 as it equally applicable for claim 11 as well.)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is        (571) 270-1417. The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID PERLMAN/Primary Examiner, Art Unit 2662